DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JOJIC et al (2012/0099795).
	3.	As to claims 1-3, JOJIC discloses detecting of transitions between text and non-text frames in a video stream and further discloses a recommended content display method that is performed by a terminal, the method comprising:
	As to claim 1, JOJIC discloses playing a target video in a video play region of a video player (Smart device (SD): phone, TV, PC, etc. (figs.1-2 and [0019-0022]); (SD-Processor) reducing a size of the video play region when the target video is played to closing credits (predefined time to the end); and displaying, in the video player, the video play region with the reduced size and recommended content, where the video play region with the reduced size is used for continuing to play the target video (figs.1-9, [0003-0006], [0022-0026], [0029-0032] and [0037-0040]), during the rendering of the video stream with a region of the display of the SD, within a predefined time, the SD detects and extracts a plurality of frames (e.g., scenes of the video: VOD, movie, sporting event, broadcast, etc.) and analyzes each frame to identify text blocks within frames, the number of text blocks and pattern allow detection and transition point; generates a video stream for duration and recommending content; the generation dynamically reducing the size of the region, includes inserting: ads, viewing recommendation, news, weather, games, etc.   
detecting whether the target video satisfies a recommendation condition (predefined time: starting and ending, duration, number of sequence frames, et., to the closing credit or credit roll, based on a predefined threshold); and performing the operation of reducing the size of the video play region when the target video is played to closing credits and the target video satisfies the recommendation condition, determining a target video set to which the target video belongs; detecting whether the target video set (plurality of pixels or frames) includes a continuously played video corresponding to the target video, where a play sequence number of the continuously played video in the target video is set after that of the target video; and determining that the target video satisfies the recommendation condition when the target video set does not include the continuously played video or when the target video set includes the continuously played video, but a video client does not have a play permission of the continuously played video (fig.3, [0023-0033] and [0034-0041]), identifies areas of the credit roll in which additional content: recommendations, ads, news, etc., can be inserted without overlaying, dynamically rendering or recordation of the stream for predetermined time: including automatic extending or shorting of the time of the target video for the credit roll; threshold maybe based on the size, radius of the wavelet, dynamic processing of scene(s) of the movie, sporting event, news, broadcast, etc., with the wavelet applied to sequence of numbers to identify a point with a plurality of frames. 
	As to claims 4-5, JOJIC further discloses obtaining a closing credit time point of the target video, the closing credit time point being a start time point of playing the closing credits; and reducing the size of the video play region when the target video is played to the closing credit time point and obtaining a total video duration of the target video; determining a predicted closing credit time point according to the total video duration; and reducing the size of the video play region when the target video is played to the predicted closing credit time point ([0023-0033] and [0034-0041]), identifies areas of the credit roll in which additional content: recommendations, ads, news, etc., can be inserted without overlaying, dynamically rendering or recordation of the stream for predetermined time: including automatic extending or shorting of the time of the target video for the credit roll; threshold maybe based on the size, radius of the wavelet.
	As to claims 6-7, JOJIC further discloses reducing the size of the video play region when a video picture satisfies a closing credit feature, the closing credit feature including at least one of a closing credit subtitle (text: closed caption, keyword, sentience, paragraph, etc.) feature or a closing credit picture feature and obtaining a size of the video player; and performing the operation of reducing the size of the video play region when the target video is played to closing credits and the size of the video player is greater than a size threshold ([0023-0033] and [0034-0041), not remarks above.
	As to claim 10-11, JOJIC further discloses wherein the video player includes the video play region, a first recommendation region, and a second recommendation region, an initial state of the video play region being a shown state, and initial states of the first recommendation region and the second recommendation region being hidden states, and displaying the video play region with the reduced size in a preset location of the video player; setting the first recommendation region to be in the shown state, and displaying first recommended content in the first recommendation region, the first recommended content including a video associated with the target video; and setting the second recommendation region to be in the shown state, and displaying second recommended content in the second recommendation region (see fig.9), the second recommended content including a ranking video and a recommended video, the ranking video and the target video belonging to a same video type, and the recommended video being determined according to a historical play record of a video client (figs.8, 9 and [0037-0040]), the recommendation is generated based on viewer’s preferences, profile, viewer’s opinion and combinations, etc. 
	As to claim 11, JOJIC further discloses playing the first recommended content through the video play region with the reduced size when the target video is completely played, and updating the first recommended content displayed in the first recommendation region; and enlarging the video play region in response to receiving a selection signal for the first recommended content or the second recommended content, and playing a selected first recommended content or second recommended content through the enlarged video play region ([0037-0040]).
	As to claim 12, the claimed “A recommended content display apparatus…” is composed of the same structural elements that where discloses in claims 1-3
	As to claims 13-15, the claimed “A terminal, comprising a processor and a memory that stores…” is composed of the same structural elements that where discloses in claims 1-3
	Claim 16 is met as previously discussed in claims 4-5.
As to claims 17-19, the claimed “A non-transitory computer-readable storage medium storing at least one instruction that, when executed by a processor…” is composed of the same structural elements that where discloses in claims 1-3.
Claim 20 is met as previously discussed in claims 4-5.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOJIC et al (2012/0099795) in view of SHOFF et al (2001/001160).
	As to claims 8-11, JOJIC further discloses dynamically transitions playing of a target video in a closing credit period or durations (0000), BUT appears silent as to restoring control, and after the displaying, in the video player, the video play region with the reduced size and recommended content, the method further includes enlarging the video play region in response to receiving an operation signal for the restoring control, reducing, in response to receiving an operation signal for the switching control, the size of the video play region, and displaying, in the video player, the video play region with the reduced size and the recommended content, 
	However, in the same field of endeavor, SHOFF discloses system for presenting supplemental interactive content together with continuous video programs and further discloses coordinating supplemental content with video program that the start time, appropriate points: in terms of frames, frame numbers, etc. to synchronize with the program (see figs.2-9 and [0065-0066]), dynamically changing the presentation of the video, resizing with plurality of regions and  restoring control, and after the displaying, in the video player, the video play region with the reduced size and recommended content, the method further includes enlarging the video play region in response to receiving an operation signal for the restoring control, reducing, in response to receiving an operation signal for the switching control, the size of the video play region, and displaying, in the video player, the video play region with the reduced size and the recommended content ([0065-0078] and [0080-0085]),
	Hence it would have been obvious before the filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SHOFF into the system of JOJIC to dynamically control the presentation of the display contents as desired during rendering of the display contents.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.17
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG